DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed on 07/31/2020.
Claims 1-30 are pending in the application.
Priority
This Patent Application claims priority to Greece Patent Application No. 20190100341, filed August 7, 2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11, 12, 14-17 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2022/0095350 A1 hereinafter Lee in view of Yang et al. US 2018/0367202 A1 hereinafter Yang.

Regarding claim 1. Lee teaches A method of wireless communication performed by a user equipment (UE), comprising: 
receiving an indication of at least one of a first interleaving mode for mapping codeblocks to a data channel or a second interleaving mode for reporting channel state information (C SI), wherein the first interleaving mode and the second interleaving mode include at least one of a non-interleaved mode, an interleaving mode that interleaves virtual resource blocks (VRBs) regardless of whether those VRBs are allocated to the UE, or an interleaving mode that interleaves only VRBs that are allocated to the UE, (Examiner notes that the claim is written in alternative form. Thus, mapping only covers one of recited limitations (codeblock or CSI report); to that end, Lee teaches, FIG. 14; for CSI report see [0340]-[0344],  interleaved PRGs: Each of two TRPs may transmit a PDSCH by using precoding resource block groups (PRGs) in an interleaved manner in a bandwidth that the BS has indicated/allocated to the UE by DCI; in addition, [0583], [0586]-[0590] are directed thereto for, the interleaved is indicated through DCI and the interleaving mode interleaves only VRBs that are allocated to the UE, [0595] and Table 31 (last paragraph) a UE is configured with interleaving unit of 2 for VRB to PRB mapping provided by the higher layer parameter vrb-ToPRB-Interleaver given by PDSCH-Config for bandwidth part i;
performing at least one of: mapping codeblocks to the data channel based at least in part on the first interleaving mode, reporting CSI based at least in part on the second interleaving mode, referring back to [0340] and [0342]: for this interleaving mode UE report CSI; according to both [0340] and [0342], (by using the CSI reporting) BS may control each TRP to transmit a PDSCH to the UE in optimal resources by using the CSI. [0344] Interleaved PRGs: Each of two TRPs may transmit a PDSCH by using PRGs in an interleaved manner in a bandwidth that the BS has indicated/allocated to the UE by DCI.
However, Lee does not explicitly teach mapping codeblocks to a data channel.
Yang teaches mapping codeblocks to a data channel for one or more communications, [0043], [0049]; mapping one or more codeblocks of a codeword in the PDSCH transmission using interleaving.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Lee with Yang to provide channel decoding, see Abstract.

Regarding claim 2. Lee teaches, wherein the first interleaving mode and the second interleaving mode are the same.

Regarding claim 3. The method of claim 1, wherein the first interleaving mode and the second interleaving mode are different.

Regarding claim 4. Lee teaches, wherein the indication is included in at least one of a radio resource control message, downlink control information, [0340]-[0344],  interleaved PRGs: Each of two TRPs may transmit a PDSCH by using PRGs in an interleaved manner in a bandwidth that the BS has indicated/allocated to the UE by DCI; or a combination thereof

Regarding claim 5. Lee teaches, wherein the first interleaving mode and the second interleaving mode are indicated using a single parameter in a radio resource control message, interleaving mode indication BS indicating/configuring one of the rows shown in Table 26 by an RRC parameter.

Regarding claim 6. Lee teaches, wherein the first interleaving mode is indicated using a first parameter in a radio resource control message and the second interleaving mode is indicated using a second parameter in the radio resource control message, interleaving mode indication BS indicating/configuring one of the rows shown in Table 26 by an RRC parameter.

Regarding claim 7. Lee teaches, wherein the second interleaving mode is explicitly indicated in a radio resource control message, [0342], while the interleaved is indicated through DCI, both [0342]and [0349] teaches explicit indication in RRC by BS configuring a PDSCH repetition mode “PDSCH-rep-mode”,  (e.g., a mode in which CWs generated from the same information sequence are transmitted by a plurality of TRPs/beam(s)) for the UE by higher-layer signaling (e.g., RRC signaling or a MAC-CE, and the first interleaving mode is implicitly indicated in the radio resource control message based at least in part on a set of interleaving modes configured in the radio resource control message for a corresponding set of CSI reports.

Regarding claim 11. Lee teaches, wherein the first interleaving mode is a non-interleaved mode if a bit in downlink control information is set to a first value, and wherein the first interleaving mode uses a first type of interleaving for a first set of communications and a second type of interleaving for a second set of communications if the bit in the downlink control information is set to a second value, BS indicates/configures the UE using only some bits; for instance, [0404]; Table 26, 2 bits in DCI and 1 bit in RRC signaling may be required. For example, for 2-bit information in DCI.

Regarding claim 12. Lee teaches wherein the first type of interleaving interleaves all virtual resource blocks (VRBs) regardless of whether those VRBs are allocated to the UE, and wherein the second type of interleaving interleaves only VRBs that are allocated to the UE, [0595] and Table 31 (last paragraph) a UE is configured with interleaving unit of 2 for VRB to PRB mapping provided by the higher layer parameter vrb-ToPRB-Interleaver given by PDSCH-Config for bandwidth part i.

Regarding claim 14. Lee teaches, wherein the first set of communications includes at least one of system information or communications scheduled using downlink control information in a common search space, and wherein the second set of communications includes at least one of communications other than system information, [0275]: other communications by DCI (other than system information) a configured scheduling RNTI (CS-RNTI), a random access RNTI (RA-RNTI), or a paging RNTI (P-RNTI), or communications other than communications scheduled using downlink control information in the common search space.

Regarding claim 15. Lee teaches, wherein the first interleaving mode is indicated in downlink control information for at least one of system information or communications scheduled using downlink control information in a common search space, and wherein the first interleaving mode is indicated in a radio resource control message for communications other than the at least one of system information or communications scheduled using downlink control information in the common search space, [0275]: other communications by DCI (other than system information) a configured scheduling RNTI (CS-RNTI), a random access RNTI (RA-RNTI), or a paging RNTI (P-RNTI).

Regarding claim 16. Lee teaches, wherein the first interleaving mode indicated in the downlink control information is either a non-interleaved mode or an interleaving mode that interleaves virtual resource blocks (VRBs) regardless of whether those VRBs are allocated to the UE, [0595] and Table 31 (last paragraph) a UE is configured with interleaving unit of 2 for VRB to PRB mapping provided by the higher layer parameter vrb-ToPRB-Interleaver given by PDSCH-Config for bandwidth part i.

Regarding claim 17. Lee teaches, wherein the first interleaving mode indicated in the radio resource control message is one of a plurality of interleaving modes, wherein the plurality of interleaving modes includes at least two of a non-interleaved mode, an interleaving mode that interleaves virtual resource blocks (VRBs) regardless of whether those VRBs are allocated to the UE, [0595] and Table 31 (last paragraph) a UE is configured with interleaving unit of 2 for VRB to PRB mapping provided by the higher layer parameter vrb-ToPRB-Interleaver given by PDSCH-Config for bandwidth part I, or an interleaving mode that interleaves only VRBs that are allocated to the UE.

Regarding claim 23. Lee teaches, further comprising: transmitting, to a base station, a capability report that indicates an interleaving capability of the UE, [0174], [0175] indicates threshold is determined based on reported UE capability for interleaving [0340]-[0344], that the BS has indicated/allocated to the UE by DCI using CSI reporting; and receiving the indication from the base station based at least in part on transmitting the capability report that indicates the interleaving capability of the UE, wherein at least one of the first interleaving mode or the second interleaving mode is based at least in part on the interleaving capability of the UE, [0174], [0175] indicates threshold is determined based on reported UE capability for interleaving [0340]-[0344], that the BS has indicated/allocated to the UE by DCI using CSI reporting.

Regarding claim 24. Lee teaches A method of wireless communication performed by a user equipment (UE), comprising: 
transmitting, to a base station, a capability report that indicates an interleaving capability of the UE, wherein the interleaving capability indicates whether the UE is capable of operating in an interleaving mode, [0174], [0175] indicates threshold is determined based on reported UE capability for interleaving [0340]-[0344], that the BS has indicated/allocated to the UE by DCI using CSI reporting, that interleaves only virtual resource blocks (VRBs) that are allocated to the UE, [0595] and Table 31 (last paragraph) a UE is configured with interleaving unit of 2 for VRB to PRB mapping provided by the higher layer parameter vrb-ToPRB-Interleaver given by PDSCH-Config for bandwidth part i.
However, Lee does not explicitly teach mapping codeblocks to a data channel for one or more communications based at least in part on the interleaving capability.
Yang teaches mapping codeblocks to a data channel for one or more communications based at least in part on the interleaving capability, [0043], [0049]; mapping one or more codeblocks of a codeword in the PDSCH transmission using interleaving.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Lee with Yang to provide channel decoding, see Abstract.

Regarding claim 25. Lee teaches A method of wireless communication performed by a base station, comprising: 
transmitting, to a user equipment (UE), an indication of at least one of a first interleaving mode for mapping codeblocks to a data channel or a second interleaving mode for reporting channel state information (CSI), wherein the first interleaving mode and the second interleaving mode include at least one of a non-interleaved mode, an interleaving mode that interleaves virtual resource blocks (VRBs) regardless of whether those VRBs are allocated to the UE, or an interleaving mode that interleaves only VRBs that are allocated to the UE, (Examiner notes that the claim is written in alternative form. Thus, mapping only covers one of recited limitations (codeblock or CSI report); to that end, Lee teaches, FIG. 14; for CSI report see [0340]-[0344], interleaved PRGs: Each of two TRPs may transmit a PDSCH by using precoding resource block groups (PRGs) in an interleaved manner in a bandwidth that the BS has indicated/allocated to the UE by DCI; in addition, [0583], [0586]-[0590] are directed thereto for, the interleaved is indicated through DCI and the interleaving mode interleaves only VRBs that are allocated to the UE, [0595] and Table 31 (last paragraph) a UE is configured with interleaving unit of 2 for VRB to PRB mapping provided by the higher layer parameter vrb-ToPRB-Interleaver given by PDSCH-Config for bandwidth part i; and 
performing at least one of: 
mapping codeblocks to the data channel based at least in part on the first interleaving mode, or receiving a CSI report, wherein CSI included in the CSI report is estimated based at least in part on the second interleaving mode, referring back to [0340] and [0342]: for this interleaving mode UE report CSI; according to both [0340] and [0342], (by using the CSI reporting) BS BS may control each TRP to transmit a PDSCH to the UE in optimal resources by using the CSI. [0344] Interleaved PRGs: Each of two TRPs may transmit a PDSCH by using PRGs in an interleaved manner in a bandwidth that the BS has indicated/allocated to the UE by DCI.
However, Lee does not explicitly teach mapping codeblocks to a data channel.
Yang teaches mapping codeblocks to a data channel for one or more communications, [0043], [0049]; mapping one or more codeblocks of a codeword in the PDSCH transmission using interleaving.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Lee with Yang to provide channel decoding, see Abstract.

Regarding claim 26. Lee teaches, further comprising: receiving, from the UE, a capability report that indicates an interleaving capability of the UE, [0174], [0175] indicates threshold is determined based on reported UE capability for interleaving [0340]-[0344], that the BS has indicated/allocated to the UE by DCI using CSI reporting; and transmitting the indication to the UE based at least in part on the capability report, wherein at least one of the first interleaving mode or the second interleaving mode is based at least in part on the interleaving capability of the UE, [0174], [0175] indicates threshold is determined based on reported UE capability for interleaving [0340]-[0344], that the BS has indicated/allocated to the UE by DCI using CSI reporting.

Regarding claim 27. Lee teaches A user equipment (UE) for wireless communication, comprising: memory; one or more processors coupled to the memory; and 
instructions stored in the memory and operable, when executed by the one or more processors, to cause the UE to: receive an indication of at least one of a first interleaving mode for mapping codeblocks to a data channel or a second interleaving mode for reporting channel state information (C SI), wherein the first interleaving mode and the second interleaving mode include at least one of a non-interleaved mode, an interleaving mode that interleaves virtual resource blocks (VRBs) regardless of whether those VRBs are allocated to the UE, or an interleaving mode that interleaves only VRBs that are allocated to the UE, (Examiner notes that the claim is written in alternative form. Thus, mapping only covers one of recited limitations (codeblock or CSI report); to that end, Lee teaches, FIG. 14; for CSI report see [0340]-[0344],  interleaved PRGs: Each of two TRPs may transmit a PDSCH by using precoding resource block groups (PRGs) in an interleaved manner in a bandwidth that the BS has indicated/allocated to the UE by DCI; in addition, [0583], [0586]-[0590] are directed thereto for, the interleaved is indicated through DCI and the interleaving mode interleaves only VRBs that are allocated to the UE, [0595] and Table 31 (last paragraph) a UE is configured with interleaving unit of 2 for VRB to PRB mapping provided by the higher layer parameter vrb-ToPRB-Interleaver given by PDSCH-Config for bandwidth part i; and 
perform at least one of: map codeblocks to the data channel based at least in part on the first interleaving mode, or report CSI based at least in part on the second interleaving mode, referring back to [0340] and [0342]: for this interleaving mode UE report CSI; according to both [0340] and [0342], (by using the CSI reporting) BS BS may control each TRP to transmit a PDSCH to the UE in optimal resources by using the CSI. [0344] Interleaved PRGs: Each of two TRPs may transmit a PDSCH by using PRGs in an interleaved manner in a bandwidth that the BS has indicated/allocated to the UE by DCI.
However, Lee does not explicitly teach mapping codeblocks to a data channel.
Yang teaches mapping codeblocks to a data channel for one or more communications, [0043], [0049]; mapping one or more codeblocks of a codeword in the PDSCH transmission using interleaving.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Lee with Yang to provide channel decoding, see Abstract.

Regarding claim 28. Lee teaches, wherein the instructions stored in the memory are further operable, when executed by the one or more processors, to cause the UE to: transmit, to a base station, a capability report that indicates an interleaving capability of the UE, [0174], [0175] indicates threshold is determined based on reported UE capability for interleaving [0340]-[0344], that the BS has indicated/allocated to the UE by DCI using CSI reporting; and receive the indication from the base station based at least in part on transmitting the capability report that indicates the interleaving capability of the UE, wherein at least one of the first interleaving mode or the second interleaving mode is based at least in part on the interleaving capability of the UE, [0174], [0175] indicates threshold is determined based on reported UE capability for interleaving [0340]-[0344], that the BS has indicated/allocated to the UE by DCI using CSI reporting.

Regarding claim 29. Lee teaches, wherein the first interleaving mode and the second interleaving mode are indicated using a single parameter in a radio resource control message, interleaving mode indication BS indicating/configuring one of the rows shown in Table 26 by an RRC parameter.

Regarding claim 30. Lee teaches, wherein the first interleaving mode is indicated using a first parameter in a radio resource control message and the second interleaving mode is indicated using a second parameter in the radio resource control message, interleaving mode indication BS indicating/configuring one of the rows shown in Table 26 by an RRC parameter.
Allowable Subject Matter
Claims 8-10, 13 and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8. The claim recites limitations that are not found in the art that, wherein the UE is configured to determine that the first interleaving mode is an in-allocation interleaving mode if all CSI reports, in the set of CSI reports indicated in the radio resource control message, are configured with the in-allocation interleaving mode.
Regarding claim 9. The claim recites limitations that are not found in the art that, wherein the UE is configured to determine that the first interleaving mode is an in-allocation interleaving mode if any CSI report, in the set of CSI reports indicated in the radio resource control message, is configured with the in-allocation interleaving mode.

Regarding claim 10. The claim recites limitations that are not found in the art that, wherein a radio resource control message indicates, for the first interleaving mode, an interleaving mode to be used when interleaving is enabled, and wherein downlink control information indicates whether interleaving is enabled or disabled for mapping codeblocks to the data channel.
Regarding claim 13. The claim recites limitations that are not found in the art that, wherein the first interleaving mode is indicated in a radio resource control message if the bit in the downlink control information is set to the second value.
Regarding claim 18. The claim recites limitations that are not found in the art that, wherein the first interleaving mode is indicated using only downlink control information for system information, and wherein the first interleaving mode is indicated using only a radio resource control message for communications other than system information.
Regarding claim 19. The claim recites limitations that are not found in the art that, wherein the data channel is one of: a downlink data channel, wherein mapping the codeblocks to the data channel comprises de-interleaving codeblocks received via the downlink data channel based at least in part on the first interleaving mode; or an uplink data channel, wherein mapping the codeblocks to the data channel comprises interleaving codeblocks for transmission via the uplink data channel based at least in part on the first interleaving mode.
Regarding claim 20. The claim recites limitations that are not found in the art that, wherein the first interleaving mode is a non-interleaved mode if a bit in downlink control information is set to a first value, and wherein the first interleaving mode uses a first type of interleaving or a second type of interleaving if the bit in the downlink control information is set to a second value.

Claims 21 and 22 depend on claim 20 
Other Closest Prior Art

US 20190223160 A1 to He et al. teaches interleaved or distributed VRB-to-PRB mapping as well as intra- and inter-slot FH for PUSCH resource allocation when resource allocation (RA) type1 is configured, see [0108]-[0109]. But it does not teach the details as required by the claims
2020/0119869 A1 to Taherzadeh et al. discloses see [0117]-[0118]: an indication of the interleaving mode but not much detail is disclosed.
US 2020/0374045 A1 to Yin et al. discloses see Table 2 VRB-to-PRB mapping and Table 3 CSI report trigger for CSI. This is not related to in-allocation interleaving
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414